EXHIBIT 10.30

December 13, 2001

Mr. Todd DeBonis
3 Porto Marino Lane
San Carlos, CA 94070

Dear Todd:

On behalf of Centillium Communications, Inc., (the "Company"), I am pleased to
offer you the position of Vice President Worldwide Sales. You will be reporting
directly to me.

Your salary structure will be comprised of the following components: 1) Base
salary of $180,000 (One hundred eighty thousand dollars) annually and will be
payable in accordance with the Company's standard payroll policies (subject to
normal required withholding); and 2) Commission for the first six month's of
your employment will be guaranteed at the 50% level. After that, the commission
structure will break out as follows, based on the achievement of the annual
corporate revenue plan. Overall revenue quota will be assigned annually and
adjusted periodically, based on business necessity, by the CEO.

Annual Revenue Quota Percentage Achieved

Annual Commission as a Percentage of Base Salary

<85%

Zero

>85% and <100%

25%

>=100% up to 200%

50% linear up to 100%

 

You will accrue 3.69 hours vacation / personal time per pay period, totaling
twelve days paid vacation annually. Your salary will be paid on a bi-weekly
basis. All company benefits begin on the 1st day of the month following your
start date.

It will be recommended to the Centillium Communications, Inc. Board of Directors
that you be eligible to participate in the Centillium Communications, Inc. Stock
Option Program. Subject to this approval, you will be granted 225,000 shares
(Two hundred twenty-five thousand) in three separate grants (175,000; 25,000;
25,000).

 * The first option is to purchase 175,000 (One hundred seventy-five thousand)
   shares (standard four year vest) of the Company's Common Stock at an exercise
   price equal to the fair market value at the close of the NASDAQ market on the
   date you begin employment with the Company.
 * The other two option grants will be in the amounts of 25,000 each (Fifty
   thousand) with a five-year cliff vest. They will be based on obtaining a
   minimum revenue stream of $500,000 per customer (after design wins), from two
   major OEM accounts, within the first twelve months of the agreed upon plan.
   The expectations of achieving these two grants will be outlined, agreed upon,
   and documented within your first thirty days. These two option grants, only,
   will be accelerated once revenue is booked and collected from these two
   accounts, either concurrently or separately.

Todd DeBonis

Page Two

 

 

If Centillium Communications, Inc. is acquired, merged, or a significant change
of control occurs which impacts your job responsibilities in one of the
following ways: a) your job is eliminated or if you are asked to leave the
organization; b) your job responsibilities are significantly reduced, changed or
altered; or c) you are forced to move to an unacceptable location, you and the
Company agree that your first grant of 175,000 stock options would be
accelerated by one full year. If you are with the organization less than one
year, and have not had the opportunity to full fill your obligation outlined in
paragraph four, second bullet point, then the other two stock option grants
(totaling 50,000 stock options) would accelerate completely.

If your employment should end at the request of the CEO (and not based on
cause), prior to one year of employment, Centillium Communications agrees that
your first grant of 175,000 stock options would be accelerated by one full year.

Your offer is contingent upon your agreement that you will not, during and after
your employment with Centillium Communications, Inc., improperly use or disclose
proprietary information or trade secrets of any former or concurrent employer or
other person or entity, and that you will not bring onto the premises of
Centillium Communications, Inc., any unpublished document or proprietary
information belonging to any such employer, person, or entity, unless consented
to in writing by such employer, person, or entity.

Your acceptance of this offer represents the sole agreement between you and
Centillium Communications, Inc., no prior promises, representations or
understandings relative to any terms or conditions of your employment are to be
considered as part of this agreement unless expressed in writing in this letter.
Centillium Communications is an "at-will" employer, which means that this
employment relationship may be terminated at any time, with or without good
cause or for any or no cause, at the option either of the Company or employee,
with or without notice.

This offer is valid until 12:00 pm on December 18, 2001. Please indicate your
acceptance and start date by signing and returning this letter. For your
convenience, you may fax a signed copy to the following confidential fax number:
510-771-3697.

Sincerely,

 

 

Faraj Aalaei

Chief Executive Officer



The foregoing terms and conditions are hereby accepted:

Start Date: _____________________

Signed:________________________

Todd DeBonis

Date: ____________________________




--------------------------------------------------------------------------------


